DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 501 507 B1, a copy of which was provided with the Information Disclosure Statement dated November 18, 2020.
Regarding independent claim 1, EP ‘507 discloses a nozzle for use in continuous casting of molten metal to form a cast product (paragraphs [0008]-[0010]; and Figure 1), in which the nozzle includes the following structural features (also refer to annotated Figure 1 of EP ‘507 below):
a nozzle having a nozzle body;
intake holes on a lateral surface of the nozzle body; and
a flange portion formed on a lower side of the nozzle body and projecting outwardly beyond the intake holes in the nozzle body.

    PNG
    media_image1.png
    760
    580
    media_image1.png
    Greyscale


Regarding claim 3, the flange portion includes outer edge wall formed at an outer peripheral edge of the flange portion and vertically rising (oriented) in a fashion coming closer to the intake hole, as shown in Figure 1.
Regarding claim 5, the flange portion is a cap member formed at a tip of the nozzle body (see annotated Figure 1 above).
Regarding claim 6, the claimed nozzle is capable of being used for any of the claimed metals and metal alloys, since the types of molten metals and molten metal alloys are merely materials to be worked upon by the nozzle, and thus do not impart structural patentable weight to the nozzle itself.  See MPEP 2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-262450 A, of which a complete copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated November 18, 2020, and further in view of EP 2 501 507 B1.
Regarding claims 7-9, JP ‘450 discloses an apparatus and method of vertical upwards continuous casting for casting a cast product by pulling up a molten metal (abstract; paragraphs [0001]-[0003] of machine translation; and Figures 1-3), in which the continuous casting apparatus and method comprise the following structural features and process steps:
providing a storage section for storing the molten metal (see Figures 1 and 3);
providing an inclusion removal unit to carry out an inclusion removal step with inert gas (addition of N2 into the storage section via a pressure control valve (3) shown in Figures 1 and 3) so that molten metal is forced to flow upward into a nozzle (7) placed into the storage section as a casting step while 
providing a cooling unit (14) disposed above the nozzle (7) and quenching the molten metal as it is drawn up in the nozzle (7), as shown in Figure 1.
JP ‘450 fails to teach the nozzle (as claimed in applicants’ claim 1) defining a nozzle body with side holes and a flange portion projecting outwardly beyond the intake holes on the lower side of the nozzle body.
However, EP ‘507 discloses a nozzle defining a nozzle body, intake holes on a lateral surface of the nozzle body, and a flange portion formed on a lower side of the nozzle body and projecting outwardly beyond the intake holes in the nozzle body, for the purpose of controlling the flow of molten metal in an upward direction (see paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art to include the nozzle structure of EP ‘507 to replace the nozzle disclosed by JP ‘450, in order to control the flow of the upward motion of the molten metal (EP ‘507; paragraph [0008]).
Regarding claim 10, the combined teachings of JP ‘450 and EP ‘507 are silent regarding the claimed types of molten metals and molten metal (copper-based) alloys to be cast.  However, it would have been obvious to one of ordinary skill in the art to provide any type of molten metal to cast into a cast metal product, since it would depend on the design choice of the final product.  Regarding the use of one or more of various types of molten metals and molten metal alloys to make corresponding cast products, it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on May 18, 2021.  The amendment overcomes the prior objections to the specification and claims, as well as the prior 35 USC 112(b) rejection.  The amendments to independent claim 1 overcome the prior 35 USC 102(a)(1) and 35 USC 103 rejections based on the teachings of CN 204842961 U.  Claim 4 remains indicated as allowable subject matter (see above section 8).  Claims 1-10 remain under consideration in the application.

Applicants’ arguments with respect to claims 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 7, 2021